DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. In particular, Applicant argues that Kasuga fails to teach “generate a backlight compensating signal having different compensating values according to different respective distances from each of ... a gate driver disposed in a first location relative to the display panel and configured to output a gate signal to the display panel and a data driver disposed in a second location relative to the display panel different from the first location and configured to output a data voltage to the display panel” as recited in amended claim 1 (page 5, Remarks). The Office respectfully disagrees. The Office respectfully submits that Kasuga discloses a method of adjusting brightness of backlight to compensate for a non-uniform transmittance of the liquid crystal panel caused by delays of signal propagation in gate lines and data lines (Figs.16,20A, para. [0014-0017,0020]). Fig.20A shows that signal delay is increased in a direction from left to right and up to down. Fig.20C indicates the transmittance of each area from area c to area f (Fig.20A) in halftone display mode (grayscale 128/255). In order to compensate for the non-uniform transmittance, the brightness of the light source may be adjusted so that the luminance becomes uniform (para. [0021,0030]). For example, in the halftone mode, a backlight compensating value applied to an area b which is closer to a gate driver 45a would be different (e.g., smaller) from a backlight compensating value applied to an area c which is farthest from the gate driver 45c. Similarly, in the halftone mode, a backlight compensating value applied to area b which is closer to the data driver 45b would be different (e.g., smaller than) from a backlight compensating value applied to an area e which is farthest from the data driver 45b.
Therefore, Kasuga further teaches the method of generating a backlight compensating signal having different compensating values according to different respective distances from each of a gate driver and a data driver as recited in amended claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21,6,7,14-16,22,9,10,23,12,13,27,28 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Pub 2018/0061330 A1) in view of Kasuga (US Pub 2008/0239191 A1).
Regarding claim 21; Jeon teaches a display apparatus (a liquid crystal display panel 140, Figs.1, 3A-3C, 5B, and 5C) comprising: 
a display panel configured to display an image and including a plurality of display areas (Figs.1,3A,3B; the display panel 140 comprises a plurality of display areas corresponding to a plurality of light source blocks B11-B57 of the backlight unit 140); 
a display panel driver (a gate driver 130 and a data driver 120, Fig.1) configured to output a driving signal to the display panel (para. [0050,0051]); 
a backlight unit (a backlight unit 160, Fig.1) configured to provide light to the display panel (para. [0004,0013]); and 
a driving controller connected to the backlight unit configured to generate a backlight compensating signal (Fig.1, para. [0046,0056], a local dimming unit 111 is connected to the backlight unit 160);
wherein the at least two driver of the display panel driver comprise a gate driver (a gate driver 130, Fig.1) disposed in a first location relative to the display panel and configured to output a gate signal to the display panel (Fig.1, para. [0051]) and a data driver (a data driver 120, Fig.1) disposed in a second location relative to the display panel different from the first location and configured to output a data voltage to the display panel (Fig.1, para. [0050]), 
wherein the plurality of display areas of the display panel includes at least a first display area (Fig.3B, a first display area corresponding to a reference block B34) disposed in a first portion of the display panel (Fig.3B) and a second display area (a second display area corresponding to an abnormal block B57) disposed in a second portion of the display panel (Fig.3B), wherein the backlight unit includes a plurality of light source blocks corresponding to the plurality of display areas (Figs.1,3A,3B; the display panel 140 comprises a plurality of display areas corresponding to a plurality of light source blocks B11-B57 of the backlight unit 140), 
wherein the backlight unit (a backlight unit 160) includes a first light source block (reference block B34) closest to the first display area (the first display area overlapping the reference block B34) and a second light source block (an abnormal block B57) closest to the second display area (the second display area overlapping the abnormal block B57), 
wherein the driving controller (a local dimming unit 111) generates the different compensating values for the first light source block (reference block B34) and the second light source block (an abnormal block B57), wherein the driving controller applies the backlight compensating signal to the first light source block (reference block B34) according to a ratio based on a luminance of the first light source block and a luminance of the second light source block (para. [0088], Jeon discloses an equation to calculate a dimming value of an abnormal block:
Dimming value for abnormal block = (Brightness measured from abnormal block/Brightness measured from reference block)*Dimming value for reference block                                     (Equation 1)
Dimming value for reference block = (Brightness measured from reference block/ Brightness measured from abnormal block)* Dimming value for abnormal block                                   (Equation 2)
Accordingly, Jeon further teaches that a dimming value for reference block B34 is based on a ratio of Brightness measured from reference block B34 to Brightness measured from abnormal block B57).
Jeon does not teach the driving controller configured to generate a backlight compensating signal having different compensating values according to a different respective distances from each of at least two drivers of the display panel driver to each of the plurality of display areas of the display panel, and to output to the backlight unit a backlight driving voltage responsive to the backlight compensating signal.
Kasuga teaches the driving controller configured to generate a backlight compensating signal having different compensating values according to a different respective distances from each of at least two drivers of the display panel driver to each of the plurality of display areas of the display panel, and to output to the backlight unit a backlight driving voltage responsive to the backlight compensating signal (Figs.20A-20C, para. [0020,0021,0029], Kasuga discloses that transmittance of Liquid crystal panel is varied according a distance between a display area and a terminal area 45 including a scanning driver 45a and a data driver 45b (para. [0009]). The non-uniform transmittance is caused by a delay of a scanning signal S1 and a data signal S2. For instance, in Fig.20C, when displayed in halftone mode, the transmittance for display areas is reduced when the display area is farther from the terminal area 45. More specifically, a display area f has a lowest transmittance. Kasuga further discloses a method to solve a problem of non-uniform transmittance by adjusting the light source brightness in accordance with the transmittance distribution. In other words, Kasuga discloses a method of applying different compensation signal to different light source blocks corresponding to a plurality of display areas so as to compensate for the non-uniformity in transmittance).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Jeon to include the method of Kasuga of adjusting brightness of the backlight unit in accordance with the non-uniform transmittance distribution. The motivation would have been in order to improve the uniformity of the display luminance distribution.
Regarding claim 6; Jeon and Kasuga teach the display apparatus of claim 21 as described above. Jeon further teaches when a luminance of the central light source block is LA and a luminance of the corner light source block is LB, the driving controller applies the backlight compensating signal to the corner light source block according to LA/LB (para. [0088], the equation to calculate the dimming value for the corner block B57 can be rewritten as:
Dimming value for the corner block B57 = (LB57/LB34)*α =                         
                            
                                
                                    1
                                
                                
                                    
                                        
                                            L
                                            B
                                            34
                                        
                                        
                                            L
                                            B
                                            57
                                        
                                    
                                
                            
                        
                    * α;
Therefore, the dimming value for the corner block would be based on a ratio LB34/LB57). 
Regarding claim 7; Jeon and Kasuga teach the display apparatus of claim 21 as described above. Jeon further teaches when a luminance of the central light source block is LA and a luminance of the corner light source block is LB, the driving controller applies the backlight compensating signal to the central light source block according to LB/LA (para. [0088], Dimming value for abnormal block B57 = (Brightness measured from abnormal block B57/Brightness measured from reference block B34)*Dimming value for reference block B34
Dimming value for reference block B34 = (Brightness measured from reference block B34/ Brightness measured from abnormal block B57)* Dimming value for abnormal block B57).
Regarding claim 14; Jeon and Kasuga teach the display apparatus of claim 21 as discussed above. Jeon further teaches that a driving controller (a timing controller 110, Fig.1) configured to receive input image data and an input control signal and output a control signal to the display panel driver (Fig.1, para. [0050]), wherein the driving controller includes the driving controller (Fig.1, para. [0013, 0014, and 0056], the timing controller 110 includes a local dimming unit 111 configured to individually adjust brightness of a plurality of blocks of an LCD display panel. For example, dimming values applying to a central block and an edge block may be different).
Regarding claim 15; Jeon and Kasuga teach the display apparatus of claim 14 as discussed above. Jeon teaches applying a local dimming signal (Fig.1, para. [0013, 0014, and 0056], Jeon discloses that the local dimming unit 111 generates a dimming signal DIM to drive the backlight unit 160).
Jeon does not teach the driving controller applies a signal according to target grayscales of the input image data for the display areas to the compensating values according to the distance between the display panel driver and the display areas of the display panel to generate a backlight driving signal.
	Kasuga teaches the driving controller applies a signal according to target grayscales of the input image data for the display areas to the compensating values according to the distance between the display panel driver and the display areas of the display panel to generate a backlight driving signal (see the analysis of claim 21 above). The motivation is the same as claim 21.
Regarding claim 16; Jeon and Kasuga teach the display apparatus of claim 21 as described above. Jeon further teaches that a backlight driver (the timing controller 110) connected to the backlight unit and outputting a backlight driving voltage to the backlight unit (para. [0055]), wherein the backlight driver includes the is connected to the driving controller (para. [0056], the local dimming unit 111 outputs dimming signal DIM to drive the backlight unit 160).
Regarding claim 22; Jeon and Kasuga teach the display apparatus of claim 21 as discussed above. Jeon further teaches the first light source block is overlapped with the first display area in a central portion of the display panel and the second light source block is overlapped with the second display area in a corner portion of the display panel relatively farther than the central portion from at least one of the gate driver or the data driver (see the analysis of claim 21 above, the first display area overlaps the reference block B34, the second display area overlaps the corner block B57).
	Jeon does not teach that the driving controller is configured to generate the backlight compensating signal to compensate for a difference in luminance between respective areas of the display panel due to respective delays of the gate signal and respective delays of the data voltage to each respective area of the display panel.
	Kasuga teaches the driving controller is configured to generate the backlight compensating signal to compensate for a difference in luminance between respective areas of the display panel due to respective delays of the gate signal and respective delays of the data voltage to each respective area of the display panel (see the analysis of claim 21 above). The motivation is the same as the rejection of claim 21.
Regarding claim 9; Jeon and Kasuga teach the display apparatus of claim 22 as discussed above. Jeon further teaches that when a luminance of the central light source block (reference block B34) is LA and a luminance of the first corner adjacent light source block (abnormal block B56) is LC, the driving controller applies the backlight compensating signal to the first corner adjacent light source block according to LA/LC (para. [0088], and similar analysis as claim 21).
Regarding claim 10; Jeon and Kasuga teach the display apparatus of claim 22 as discussed above. Jeon further teaches when a luminance of the corner light source block (abnormal block B57, Fig.3B) is LB and a luminance of the first corner adjacent light source block (an abnormal block B56) is LC, the driving controller applies the backlight compensating signal to the first corner adjacent light source block according to LB/LC (similar to the analysis of  claim 21).
Regarding claim 23; Jeon and Kasuga teach the display apparatus of claim 21 as discussed above. Jeon further teaches the first light source block is adjacent to the first display area in a central edge portion of the display panel and the second light source block is adjacent to the second display area in a corner edge portion of the display area of the display panel relatively farther than the central edge portion from at least one of the gate driver or the data driver (based on the formula in para. [0088], a dimming value of an abnormal block B57 which is located at “a corner edge portion” as claimed can be calculated according to a dimming value of an abnormal block B54 which is located at “a central edge portion” as claimed:
Dimming value for an abnormal block B57 = (Brightness measured from the abnormal block B57/Brightness measured from reference block B34)*Dimming value for reference block B34
	Dimming value for an abnormal block B54 = (Brightness measured from the abnormal block B54/Brightness measured from reference block B34)*Dimming value for reference block B34
Dimming value for an abnormal block B57 = (Brightness measured from the abnormal block B57/ Brightness measured from the abnormal block B54)*Dimming value for abnormal block B54).
Jeon does not teach that each respective delay of the gate signal is determined according to a first respective distance to each respective one of the plurality of display areas from the gate driver, and each respective delay of the data voltage is determined according to a second respective distance to each respective one of the plurality of display areas from the data driver.
Kasuga teaches each respective delay of the gate signal is determined according to a first respective distance to each respective one of the plurality of display areas from the gate driver, and each respective delay of the data voltage is determined according to a second respective distance to each respective one of the plurality of display areas from the data driver (see the analysis of claim 21 above). The motivation is the same as the rejection of claim 21.
Regarding claim 12; Jeon and Kasuga teach the display apparatus of claim 23 as discussed above. Jeon further teaches when a luminance of the central edge light source block (e.g., abnormal block B54, Fig.3B) is LA and a luminance of the corner edge light source block (abnormal block B57) is LB, the driving controller applies the backlight compensating signal to the corner edge light source block based on LA/LB (similar to the analysis of claim 23).
Regarding claim 13; Jeon and Kasuga teach the display apparatus of claim 12 as discussed above. Jeon further teaches the display panel further includes a first corner adjacent display area (abnormal block B56, Fig.3B) adjacent to the corner edge display area (abnormal block B57), wherein the backlight unit further includes a corner adjacent edge light source block (abnormal block B47) adjacent to the first corner adjacent display area (see Fig.3B), and wherein when a luminance of the central edge light source block is LA and a luminance of the corner adjacent edge light source block is LC, the luminance compensating applies the backlight compensating signal to the corner adjacent edge light source block according to LA/LC (similar to the analysis of claim 23).
Regarding claim 27; Jeon and Kasuga teach the display apparatus of claim 23 as discussed above. The motivation of claim 27 is substantially similar to claim 14. Thus, claim 27 is rejected based on the same analysis as claim 14.
Regarding claim 28; Jeon and Kasuga teach the display apparatus of claim 23 as discussed above. The motivation of claim 28 is substantially similar to claim 16. Thus, claim 28 is rejected based on the same analysis as claim 16.
Claims 2,24 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Pub 2018/0061330 A1) in view of Kasuga (US Pub 2008/0239191 A1) as applied to claims 21,23 above, and further in view of Fujioka et al. (US Pub. 2011/0050738 A1).
Regarding claim 2; Jeon and Kasuga teach the display apparatus of claim 21 as discussed above. Jeon and Kasuga do not teach that the driving controller receives an operation mode of the display panel, wherein the operation mode includes a day mode and a night mode, and wherein the driving controller generates the backlight compensating signal when the operation mode is the night mode.
	 Fujioka teaches that the driving controller (an instrument panel control system 17, Fig.1) receives an operation mode of the display panel, wherein the operation mode includes a day mode and a night mode ([0147], the instrument panel control system 117 receives information concerning ambient brightness detected by an illumination sensor to determine whether an LCD display is operating in a day mode or a night mode based on comparing the detected ambient brightness with a threshold. A backlight control signal instructing a day mode or a night mode is sent to a backlight driving circuit 15 (Fig.1) to control the backlight), and wherein the driving controller generates the backlight compensating signal when the operation mode is the night mode ([0150 and 0151], in the day mode, the backlight irradiates the LCD 111 with light at its full power. In the night mode, the luminance of the backlight is reduced to 50%).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Jung to include the method of Fujioka of adjusting a brightness of a backlight in a day mode and a night mode. The motivation would have been in order to reduce power consumption and to enable a user to see images in a day/night mode comfortably.
Regarding claim 24; Jeon and Kasuga teach the display apparatus of claim 23 as discussed above. The motivation of claim 24 is substantially similar to claim 2. Thus, claim 24 is rejected based on the same analysis as claim 2.
Claims 3,25 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Pub 2018/0061330 A1) in view of Kasuga (US Pub 2008/0239191 A1) as applied to claims 21,23 above, and further in view of Hasegawa (US Pub. 2008/0284721 A1).
Regarding claim 3; Jeon and Kasuga teach the display apparatus of claim 21 as discussed above. Jeon and Kasuga do not teach that the driving controller generates the backlight compensating signal when a target luminance of the image displayed on the display panel is less than a threshold luminance.
	Hasegawa teaches that the driving controller (a microcomputer 50, Fig.2) generates the backlight compensating signal when a target luminance of the image displayed on the display panel is less than a threshold luminance (para. [0010-0012], Hasegawa discloses a method of detecting whether a brightness average value of an image data is less than a predetermined brightness value. When the average brightness value is lower than the predetermined brightness value, a dimming control unit receives a lower duty factor to reduce the brightness of the backlight (para. [0010-0012, 0065, and 0072])).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Jeon to include the method of Hasegawa of adjusting a brightness of a backlight when a brightness average of an image displayed on a display panel is lower than a predetermined brightness value. The motivation would have been in order to improve contrast in low brightness (Hasegawa, see Abstract, [0009]).
Regarding claim 25; Jeon and Kasuga teach the display apparatus of claim 23 as discussed above. The motivation of claim 25 is substantially similar to claim 3. Thus, claim 25 is rejected based on the same analysis as claim 3.
Claims 4,26 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Pub 2018/0061330 A1) in view of Kasuga (US Pub 2008/0239191 A1) as applied to claims 21,23 above, and further in view of Hasegawa (US Pub. 2008/0284721 A1) and Dunn (US Pub. 2018/0012565 A1).
Regarding claim 4; Jeon and Kasuga teach the display apparatus of claim 21 as discussed above. Jeon and Kasuga do not teach that a luminance sensor configured to sense a luminance of the image displayed on the display panel, wherein the driving controller generates the backlight compensating signal when the sensed luminance is less than a threshold luminance.
	Hasegawa teaches that a brightness average value detecting circuit configured to sense a luminance of the image displayed on the display panel, wherein the driving controller generates the luminance compensating signal when the sensed luminance is less than a threshold luminance ([0010-0012], Hasegawa discloses a method of detecting whether a brightness average value of an image data is less than a predetermined brightness value. When the average brightness value is lower than the predetermined brightness value, a dimming control unit receives a lower duty factor to reduce the brightness of the backlight ([0010-0012, 0065, and 0072])).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Jeon to include the method of Hasegawa of adjusting a brightness of a backlight when a brightness average of an image displayed on a display panel is lower than a predetermined brightness value. The motivation would have been in order to improve contrast in low brightness (Hasegawa, see Abstract, [0009]).
	Jeon and Hasegawa do not explicitly teach that a luminance sensor configured to sense a luminance of the image displayed on the display panel.
	Dunn teaches a luminance sensor configured to sense a luminance of the image displayed on the display panel (para.[0040,0046], a display light sensor 40 may be positioned in front of a display 24 in order to measure brightness level of the display 24. Detected signal from the display light sensor is used to control a brightness of a backlight).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Jeon to include a luminance sensor of Dunn. The motivation would have been in order to detect luminance of the display accurately.
Regarding claim 26; Jeon and Kasuga teach the display apparatus of claim 23 as discussed above. The motivation of claim 26 is substantially similar to claim 4. Thus, claim 26 is rejected based on the same analysis as claim 4.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691